Case 1:18-cv-05780-FB-SMG Document 67 Filed 04/24/20 Page 1 of 1 PageID #: 352

                          LEVIN-EPSTEIN & ASSOCIATES, P.C.
 ____________________________________________________________________________________________
                        420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                 T: 212.792-0048 • E: Jason@levinepstein.com
                                                                                       April 24, 2020
Via Electronic Filing
The Honorable Magistrate Judge Steven M. Gold
U.S. District Court Eastern District of New York
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
               Re:     Singh v. Lintech Electric, Inc. et al
                       Case No.: 1:18-cv-05780-FB-SMGJO
Dear Honorable Magistrate Judge Gold:

       This law firm represents Defendants Lintech Electric, Inc. (the “Company”), and Linden
J. Tudor (“Mr. Tudor”, and together with the Company, the “Defendants”) in the above-
referenced action.

        This law firm also represents Defendants Holly Tudor, Linden Tudor and Tudor Enterprise
Family Limited Partnership in the removed state court actions captioned Singh v. Holly Tudor et
al (Index No. 720551-2019) (the “First Removed State Court Action”) and Singh v. Tudor Entr.
Family Ltd Partnership et al (Index No.: 526826-2019) (the “Second Removed State Court
Action”, and together, the “Removed State Court Actions”).

        Pursuant to Your Honor’s April 13, 2020 Minute Entry and Order, annexed hereto, the
parties respectfully request that the Court enter the revised proposed protective order annexed
hereto as Exhibit “A”, to ensure the confidentiality of certain information exchanged in this
proceeding. This revised proposed protective order modifies paragraphs 2 and 18, as requested by
Plaintiff’s counsel in his letter dated April 22, 2020.

        This letter also serves to respectfully inform Your Honor that simultaneously with the filing
of the instant letter, the undersigned has served Plaintiff’s counsel with the Notice of Motion,
Memorandum of Law with accompanying affirmation and exhibits in support of Defendants’
Motion to Dismiss.

       Thank you, in advance, for your time and consideration.

                                                             Respectfully submitted,

                                                              LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                              By: /s/ Jason Mizrahi
                                                                 Jason Mizrahi
                                                                 420 Lexington Avenue, Suite 2525
                                                                 New York, NY 10170
                                                                 Tel. No.: (212) 792-0048
                                                                 Email: Jason@levinepstein.com
                                                                 Attorneys for Defendants
VIA ECF: All Counsel
